MEMORANDUM **
Bank of America appeals the district court’s denial of its motion for judgment as a matter of law following a jury verdict in favor of Virginia Marques on her claim of age discrimination in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634. We affirm.
We have carefully reviewed the record, and it is apparent that if the jury believed Marques, which we must assume it did, the evidence was sufficient to support the verdict. See Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir.2000); Leatherman Tool Group, Inc. v. Cooper Indus., Inc., 199 F.3d 1009, 1011 (9th Cir.1999); see also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,-, 120 S.Ct. 2097, 2110, 147 L.Ed.2d 105 (2000).
For example, the jury could have properly determined that, as actually administered, bank policy did not preclude internal job seekers from obtaining the help of their supervisors rather than going through a formal application process. See Gay v. Waiters’ & Dairy Lunchmen’s Union, Local No. 30, 694 F.2d 531, 548-49 (9th Cir.1982); see also Binder v. Long Island Lighting Co., 57 F.3d 193, 200-01 *764(2d Cir.1995), overruled on other grounds, Fisher v. Vassar College, 114 F.3d 1332 (2d Cir.1997) (en banc). Moreover, it could have properly determined that Scott promised to help Marques obtain a job, that he violated that promise, and that his prior statements and actions showed that age discrimination was the reason for the inactivity which led to the loss of her position. See Mustafa v. Clark County Sch. Dish, 157 F.3d 1169, 1180 (9th Cir.1998); Samarzia v. Clark County, 859 F.2d 88, 91 (9th Cir.1989). While Marques’ evidence was not overwhelming, it was sufficient.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.